¶48
(dissenting) — Washington law imposes limited employer liability for employees injured while in travel status and does not collect premiums for or compensate for any injury unrelated to employment. In this case, a brick worker’s attendance at a music concert on a day off is not employment related and does not meet the “course of employment” test for employer liability as defined in RCW 51.08.013(1). Alfred Giovanelli was injured while wandering toward a Sunday concert, which does not qualify his expedition as “employment related” — even for a travel status employee. I would reverse the Court of Appeals and remand this case. Because the majority reaches a contrary conclusion and will burden the State of Washington system with claims unrelated to employment, I dissent.
J.M. Johnson, J.
Facts
¶49 Mr. Giovanelli is a mason who resides in Pennsylvania and regularly travels around the country to work on furnace rebuilds.5
f 50 Giovanelli was working on a project for Saint-Gobain Corporation in Seattle in 2001 during the week he sustained the injuries underlying this claim. Giovanelli was injured on a Sunday while he was staying at a Seattle hotel. Evidence submitted below included Sonny Champ’s statement to police that he and Giovanelli were on their way to a local *155park that Sunday because they had noticed a sign that read “Music in the Park.” Board of Industrial Insurance Appeals (BIIA), Ex. 9 (Sonny Champ statement to Detective W. Butterfield (Apr. 24, 2003)).
¶51 Giovanelli did not work on this weekend, and he was not scheduled to work on the day of the accident, a Sunday. When the accident occurred, he and Champ were walking across the street in front of their hotel — headed to the nearby park — when Giovanelli was hit and injured by a moving car. Decision and Order of the BIIA, Undisputed Facts (July 31, 2003) at 2-3.
Analysis
¶52 The issue before the court is whether an employee can recover workers’ compensation benefits for an injury that occurs during recreational activity occurring during his weekend off. Mr. Giovanelli’s claim and the majority opinion may be analyzed in three steps: (1) Is the activity covered by the applicable Washington workers’ compensation statute; (2) Does Washington recognize a broader traveling employee doctrine providing coverage for injury during travel; if so, is Giovanelli eligible; and (3) Is Giovanelli’s activity covered as “within the course of employment” or was it a “distinct departure on a personal errand”?
A. Washington Statutory Authority
¶53 Our first inquiry should be whether Washington statutory provisions allow Giovanelli’s claim. The pertinent statute is our Industrial Insurance Act, Title 51 ROW. The act requires that courts construe it broadly to permit redress of employee injuries. Scott v. Dep’t of Labor & Indus., 77 Wn.2d 888, 890, 468 P.2d 440 (1970); Sacred Heart Med. Ctr. v. Dep’t of Labor & Indus., 92 Wn.2d 631, 635, 600 P.2d 1015 (1979). Even applying this canon of statutory interpretation, we must decide the issue using Washington statutes and case law rather than adopting any *156new test. The legislature is the proper forum to amend our statutes. This court must apply the statute and may consider relevant Department of Labor and Industries’ rules as appropriate.
¶54 This case is easily resolved by analyzing the Washington Industrial Insurance Act to determine if Giovanelli was injured “in the course of employment” as required by RCW 51.08.013(1). During a Sunday off, Giovanelli and Champ decided to walk the two or three blocks from their hotel to a nearby park because they saw a flyer advertising “Music in the Park.” See BIIA, Ex. 9, at 3 (Witness Statement of Sonny Champ (Aug. 15, 2001)) (“We were going to the park. I was going to walk over to the park with him.... Cause we seen a sign that said, Music in the Park.”). Champ was also looking for cigarettes. Id.
¶55 The statute explains the scope of coverage for employment injuries in a relevant definition:
“Acting in the course of employment” means the worker acting at his or her employer’s direction or in the furtherance of his or her employer’s business which shall include time spent going to and from work on the jobsite, as defined in RCW 51.32.015 and 51.36.040, insofar as such time is immediate to the actual time that the worker is engaged in the work process in areas controlled by his or her employer, except parking area. It is not necessary that at the time an injury is sustained by a worker he or she is doing the work on which his or her compensation is based or that the event is within the time limits on which industrial insurance or medical aid premiums or assessments are paid.
RCW 51.08.013(1) (emphasis added). Additionally, this same statute goes on to allow liability for injury during some social activities that are held to be within “the course of employment.” However, this provision, RCW 51.08-.013(2)(b), is narrow and specifically exempts most social or recreational activity, not providing coverage for
[a]n employee’s participation in social activities, recreational or athletic activities, events, or competitions, and parties or picnics, whether or not the employer pays some or all of the *157costs thereof, unless: (i) The participation is during the employee’s working hours, not including paid leave; (ii) the employee was paid monetary compensation by the employer to participate; or (iii) the employee was ordered or directed by the employer to participate or reasonably believed the employee was ordered or directed to participate.
(Emphasis added.)
¶56 Here, Giovanelli was clearly engaged in such a social or recreational activity when he decided to attend a concert on his day off. He met none of the exceptions in the statute; he was not “paid” monetary consideration by the employer or ordered or “directed” to go to the park. It was not during his scheduled work hours. Attending a concert or purchasing cigarettes on a day off does not fit into any of the three expressly limited categories of social and recreational activities that are covered within the statute as “course of employment” under (i) through (iii) quoted above.
¶57 It is notable that most recreational and social activity is expressly precluded from workers’ compensation coverage by the quoted statute with very limited, specific exceptions. Id. Additionally, the statute defines the “course of employment” as activity during a limited travel status, i.e., to “include time spent going to and from work on the jobsite.” RCW 51.08.013(1). Here, Giovanelli does not meet the statutory exceptions and is not entitled to payment from his employer under the Washington statutory scheme.
¶58 A next consideration is the Washington Administrative Code (WAC), which considers injuries of employees (arguably) on travel status. A particularly germane section explains which injuries are considered work related and which are not. See WAC 296-27-01103(2)(f). The regulation reads in relevant part:
How do I decide whether an injury or illness is work-related if the employee is on travel status at the time the injury or illness occurs? Injuries and illnesses that occur while an employee is on travel status are work-related if, at the time of the injury or illness, the employee was engaged in work activities “in the interest of the employer.” Examples of such *158activities include travel to and from customer contacts, conducting job tasks, and entertaining or being entertained to transact, discuss, or promote business (work-related entertainment includes only entertainment activities being engaged in at the direction of the employer).
WAC 296-27-01103(2)(f) (emphasis added). The WAC then notes that a travel status employee who is checked into a motel establishes a “ ‘home away from home’ ” and activities outside that “home” should be evaluated on the standard above. WAC 296-27-01105(2)(a). Giovanelli cannot prevail under this plain interpretation of Washington law adopted by the appropriate agency. His concert attendance activity was not designed to “transact, discuss, or promote business” and cannot be construed as furthering “the interest of the employer” as required by the regulation. WAC 296-27-01103(2)(f).
¶59 Giovanelli argues that Washington has applied a “coming and going” rule allowing coverage to employees who are injured while commuting to and from work and that such coverage applies to the current case. See Bolin v. Kitsap County, 114 Wn.2d 70, 76-77, 785 P.2d 805 (1990) (transportation to and from work is within the course of employment if it is customary or contractual and is for the mutual benefit of the employer and the employee); see also Puget Sound Energy, Inc. v. Adamo, 113 Wn. App. 166, 169, 52 P.3d 560 (2002); Westinghouse Elec. Corp. v. Dep’t of Labor & Indus., 94 Wn.2d 875, 880, 621 P.2d 147 (1980). This “coming and going” rule is actually found in the statute, quoted supra, “which shall include time spent going to and from work on the jobsite.” This does not cover the time of Giovanelli’s injury because he was crossing a street to attend a concert, not “coming and going” to and from work. Further, there was no claim that Giovanelli’s excursion to the park concert would provide even a residual benefit for the employer.
*159B. Washington Law Recognizes “Travel Status,” Not a Broader Traveling Employee Doctrine
¶60 Our second inquiry is whether the scope of Washington’s travel status rule extends to cover solely recreational activities. A narrow application is required by the Washington statutes, supra, which provide the appropriate definition of “travel status.”
¶61 An employee in “travel status” is acknowledged in Washington only as defined in our statutory scheme. This status is correctly applied to employees when “coming and going” to and from the work site. Recognizing that the legislature is the appropriate forum to amend perceived deficiencies in Washington’s workers’ compensation laws, this court will construe that law to protect workers but will not rewrite it.
¶62 Respondent notes that Professor Arthur Larson’s basic definition of the traveling employee doctrine is similar to our Washington standard (but not identical). See Resp’t Dep’t’s Answer to Pet. for Review at 12. But a fair reading of Professor Larson’s analysis does not extend coverage to this case. See Pet’r’s Mot. for Discretionary Review at 17-18 (arguing that Larson’s definition applies only to “traveling in rental cars to the hotel, sleeping in hotels or eating in restaurants”). Larson’s complete definition includes the following limitations:
An employee whose work entails travel away from the employer’s premises is generally considered to be within the course of his or her employment continuously during the trip, except when there is a distinct departure on a personal errand.
2 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law ch. 25, at 25-1 (2006) (emphasis added). Even if applying the general principles articulated by Larson, this court logically should recognize the exception for “distinct departure on a personal errand” as an integral part of the rule. Id.
¶63 This construction is supported by Washington case law that defines which activities are within the course of *160employment. See Shelton v. Azar, Inc., 90 Wn. App. 923, 933-34, 954 P.2d 352 (1998) (citing Dep’t of Labor & Indus. v. Johnson, 84 Wn. App. 275, 278, 928 P.2d 1138 (1996)).6 Under the Azar articulation, only a limited coverage for the traveling employee is allowed by our statutes. Id. This does not extend employer liability to distinctly personal errands.
¶64 Our reading is also supported by the “coming and going” rule in this court’s Bolin decision and the “furtherance of the employer’s interest” language in Azar. Both of these standards are found in the statute RCW 51.08.013(1). The appropriate statutory interpretation of covered recreational activities is found in the WAC, supra, and is consistent with our application. See RCW 51.08.013(2)(b).
|65 Professor Larson would argue that injuries that occur during a limited range of activities, such as eating at a hotel, sleeping, or bathing, are usually compensable where an employee is in travel status. 2 Larson & Larson, supra, ch. 25. However, exclusively social activities outside of work times such as bar hopping or concert attendance are not compensable under our statutory scheme or under Larson’s rule. While Larson’s thesis reasonably argues for allowance for the necessities of traveling life, this court will approve only a standard that applies and comports with established Washington statutory law.
¶66 The limiting language in Azar derives from our statutes and limits coverage to acts that are “ ‘ “required of him by his contract of employment, or by specific direction of his employer; or . . . was engaged at the time in the furtherance of the employer’s interest.” ’ ” 90 Wn. App. at 933-34 (alteration in original) (quoting Johnson, 84 Wn. App. at 278 (quoting Lunz, 50 Wn.2d at 278)). Again, it is undisputed that Giovanelli and his supervisor, Champ, *161were on their day off. They were crossing the street to a park because they had seen a flyer advertising “Music in the Park.” Champ was also looking for cigarettes. See BIIA, Ex. 9, at 3; BIIA Tr. (Apr. 25, 2003) at 45. These activities were personal, totally unrelated to the employer’s interests, and on a nonwork weekend day.
¶67 Consistent with Washington statutes and the limitations in earlier cases, the inquiry should also consider whether Giovanelli’s excursion had as a purpose to further the employer’s interest. See, e.g., Hilding v. Dep’t of Labor & Indus., 162 Wash. 168, 173, 298 P. 321 (1931) (this case relied on a definition similar to Azar’s, holding that it is appropriate to cover injuries of employees when they occur in the furtherance of their employer’s business).
¶68 The majority improperly frames Giovanelli’s actions in narrow language, asserting that there is little distinction between covered activities like sleeping in hotels or eating in restaurants and the uncovered activity of crossing the street on a day off.7 Rather, a fair reading of the entire transcript shows that Giovanelli was searching for personal entertainment. The concert was an activity that was not in the furtherance of his employer’s business interests.
¶69 Another decision requiring “performance of a beneficial duty to the employer” is found in Burris v. General Insurance Co. of America, 16 Wn. App. 73, 75, 553 P.2d 125 (1976). In that case, an employee was covered because he was injured in a private automobile driving on the way to a distant work site. Id. The court held that Burris was within the scope of employment because he was traveling at his employer’s direction and the employer benefited. Id. This was statutorily covered as “going to and from work on the jobsite.” RCW 51.08.013(1). Employers may be liable when they control a worker’s actions or benefit from such actions, *162but this liability terminates when the employee engages in an independent detour.
¶70 Employees who must travel as part of their job description may also be covered in activities that are a necessary incident of this travel (i.e., eating, sleeping, and bathing). Even the Larson test, strictly construed, would cover only employees who travel away from the employer’s premises on business trips while engaged in such activities. See 2 Larson & Larson, supra, § 25.01. Personal detours outside of those necessary to perform the assigned job, or necessary to travel, are not covered under Washington law.
¶71 I would conclude that Giovanelli is not entitled to compensation for injury when going to a concert on his weekend off under the RCW or WAC. Supporting this conclusion is another problem: Giovanelli does not qualify as an employee in travel status. “Travel status” (or traveling employees) includes only those who are required to travel for the benefit of their employer. See RCW 51.08.013.
|72 Mr. Giovanelli’s prior history with Saint-Gobain indicates that he was offered a job in Washington because he was an experienced brick mason with skills beneficial to Saint-Gobain. However, an employee who is not directed to be at a specific location as part of the employment, but merely leaves home to seek out better employment, is not covered.
¶73 Giovanelli relies on an out-of-state case (construing different statutes) to argue for coverage. See Chi. Bridge & Iron, Inc. v. Indus. Comm’n, 248 Ill. App. 3d 687, 618 N.E.2d 1143, 188 Ill. Dec. 573 (1993). In Chicago Bridge, the claimant was injured when he drove to a jobsite, as directed by his employer, in Minnesota. Id. at 689. That court held that the claimant’s 19 year exclusive history with the company was an important factor in determining that he should be treated as a traveling employee. Id. at 693. Citing Chicago Bridge, Giovanelli contends that he was actually hired in Pennsylvania and that traveling to Washington was a necessary incident of employment.
*163¶74 Chicago Bridge is distinguishable because the worker in that case was based in Illinois, injured in Minnesota, and filed a workers’ compensation claim in the home state of Illinois. Here, Giovanelli relies on the same case to prove the exact opposite proposition: that he should receive workers’ compensation benefits not in his home state, but in Washington, where the injury occurred, on his time off.
C. Travel Status Does Not Cover a Personal Errand
¶75 I briefly continue the analysis to consider whether Giovanelli’s coverage as an employee was further restricted due to his “distinct departure on a personal errand.” 2 Larson & Larson, supra, ch. 25.
¶76 The fact that an employee is paid during the excursion does not change the personal nature of the errand, which is the appropriate focus of inquiry. Giovanelli was not paid, but did receive per diem. We must inquire into the nature of the activity and whether it was in the course of employment; the mere existence of per diem pay is not controlling.8 Belnap v. Boeing Co., 64 Wn. App. 212, 220, 823 P.2d 528 (1992) (an employee’s being paid his full salary while on leave does not determine whether the activity was within the course of employment).9 Similarly, the fact that Giovanelli was eligible to work on weekends does not change the result. On these facts, Giovanelli was not working on the Sunday in question. This court must inquire whether the nature of the activity, walking to a concert in the park, was within the course of his employment.
*164f77 A business traveler can indulge in social or recreational activities he or she chooses; however, these activities are not covered by employer liability under workmens’ compensation laws.10
178 Application of this simple test would also relieve courts from determining whether a myriad of recreational activities are tangentially related to employment. Although courts employ several tools for statutory interpretation, these tools do not include an eraser. We must apply the entire statute, not merely that language which supports a particular position. Giovanelli’s assertion that he was merely crossing the street from his hotel when injured would effectively delete the proviso “acting at his . . . employer’s direction or in the furtherance of. . . employer’s business” from the statute. RCW 51.08.013(1).
¶79 An excursion to attend a concert is not within the course of employment because its purpose is distinctly personal rather than business oriented. See Johnson, 84 Wn. App. at 278 (Washington worker who was injured while working on a personal project at home during normal working hours, but while on paid administrative leave, was not in the course of employment.).11
¶80 It is inconsistent with Washington’s statutory system to allow continuous coverage for recreational activities by a travel status employee, no matter how high risk (from basketball to boating to bungee jumping). Our statutory compensation scheme is based on an insurance principle; *165the State collects premiums for hours of paid employment, with the premium adjusted in accordance with the risk experience of the work. One underlying assumption is that time off is not insured. While the case before this court involves a self-insured employer, the ramifications for our state workers’ compensation system are serious. The majority’s acceptance of Giovanelli’s expansive argument will drain resources from legitimate Washington workers’ claims in the future.
¶81 I would conclude that our statutory scheme does not require this employer to insure employees for injury during a personal errand on a nonwork day. Giovanelli may well have a claim against the automobile driver who injured him (and he may already have collected on this claim). However, our Industrial Insurance Act coverage is not appropriately expanded by this court, a task constitutionally left to the Washington legislature.
Conclusion
¶82 The scope of coverage for travel status employees must be determined consistent with our statutes and established case law. A weekend concert excursion is not within a mason’s scope of employment. The majority decision will burden our system for protecting and compensating injured Washington workers when “acting in the course of employment.” For these reasons, I dissent.
Alexander, C.J., Sanders, J., and Bridge, J. Pro Tem., concur with J.M. Johnson, J.

 Thus, unlike a Saint-Gobain Corporation (formerly Ball-Foster Glass Container Company) employee, Giovanelli and the other out-of-state masons did not receive medical, dental, life insurance, or 401K benefits, nor were they reimbursed for the actual cost of hotel and meal expenses. Only deductions taken from work time paychecks were paid to Washington; the time of the injury here was not.


 An employee is in the course of employment only when “ ‘ “engaged in the performance of the duties required of him by his contract of employment, or by specific direction of his employer; or . . . was engaged at the time in the furtherance of the employer’s interest.” ’ ” Azar, 90 Wn. App. at 933-34 (alteration in original) (quoting Johnson, 84 Wn. App. at 278 (quoting Lunz v. Dep’t of Labor & Indus., 50 Wn.2d 273, 278, 310 P.2d 880 (1957))).


 We do not accept this narrow level of abstraction (Giovanelli was merely crossing the street rather than attending a recreational outing at a park) because a risky endeavor like skydiving could be erroneously characterized as nothing more than exiting a motor vehicle. Clearly, context matters when determining whether an errand was personal or in furtherance of the employer’s interest.


 Although Saint-Gobain is a self-insured employer, we note that per diem for all employees is not subject to labor and industry taxation.


 See, e.g., Belnap, 64 Wn. App. at 220 (“We hold that Belnap was not acting in the course of his employment with Boeing while on jury duty, notwithstanding that Boeing paid Belnap’s full salary while he served as a juror; notwithstanding that Boeing’s corporate image, and thus its general business interests, may incidentally have been enhanced as a result of its leave with pay policy; and notwithstanding that Boeing issued instructions to its employees as to when they were and were not required to report to work, depending upon the time they might be released from jury duty by the court on any given day.” (emphasis added)).


 To be covered within the scope of employment, the employer must derive a substantial direct benefit from the recreational activity beyond the intangible value of improvement in employee health and morale that is common to all kinds of recreation and social life. 2 Larson & Larson, supra, ch. 22. On the other hand, in Tennessee, a recreational or social activity is covered only if the activity was impliedly required by the employer. See, e.g., Young v. Taylor-White, LLC, 181 S.W.3d 324, 329 (Tenn. 2005) (declining to use the Larson test, instead holding that the question should turn on whether participation in a recreational event was voluntary or was impliedly required as part of one’s employment).


 “The Department urges us to focus narrowly on Johnson’s specific activity at the time of the injury. It argues that if that activity was not required by his employment or done at the direction of his employer, then Johnson was not covered. We agree with the Department that our focus should be narrow.” Johnson, 84 Wn. App. at 279 (emphasis added).